Citation Nr: 0304605	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for left knee disability.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1960 to April 1963 and 
from April 1963 to August 1964.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2001, a statement of the case was issued in August 2002, and 
a substantive appeal was received in October 2002.  

In her July 2000 formal claim, and again in her September 
2001 notice of disagreement and her October 2002 substantive 
appeal, the veteran advanced a claim of entitlement to 
nonservice-connected disability pension.  That matter is 
hereby referred to the RO for development and adjudication. 


FINDING OF FACT

Chronic left knee disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is current chronic left knee disability otherwise related 
to such service.


CONCLUSION OF LAW

Left knee disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The March 2002 RO letter and the April 
2002 statement of the case inform the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised her of the types of evidence 
VA would assist her in obtaining as well as her 
responsibilities in connection with identifying and obtaining 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  
The Board acknowledges that a VA examination and opinion have 
not been obtained.  However, the record does include medical 
evidence of the veteran's condition during service and a 
report of medical examination at the time of separation from 
active duty service.  These contemporaneous records do not 
support a finding of any left knee injury or chronic left 
knee disability during service.  Moreover, the record 
includes post-service medical evidence that does not show any 
left knee problems for several years after service.  Under 
such circumstances, the Board finds that the current medical 
evidence is sufficient to decide the claim and action to 
obtain a VA examination and etiology opinion is therefore not 
necessary.  38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Initially, the Board notes that service medical records fail 
to document any symptomatology or diagnosis of left knee 
injury or chronic left knee disability during service.  The 
veteran contends that she injured her left knee at the same 
time that she injured her right knee during service.  
However, while service medical records include numerous 
clinical entries dated in 1963 relating to a right knee 
injury, there was no reference to any left knee complaints or 
clinical findings.  This lack of any reference to left knee 
complaints does not support the veteran's assertions that she 
informed the military medical personnel of a left knee injury 
at the same time she injured her right knee.  The Board also 
notes that the report of August 1964 separation examination 
shows that her lower extremities were clinically evaluated as 
normal.

Post-service VA medical records from August 2001 indicate 
that the veteran has arthritis and pain in both knees.  
However, the Board notes that the first reference to left 
knee injury or disability contained in the veteran's medical 
records did not occur until 1977 - more than ten years after 
separation from service.  The Board also notes that x-rays 
taken of the veteran's left knee in November 1971 and 
November 1977 both show that the left knee was within normal 
limits and there was no evidence of any old or recent injury.  
This is highly probative evidence that no chronic left knee 
disability was present at the times of those examinations. 

The medical records reflect that the veteran complained of 
falling and injuring her left knee in October 1977, and she 
has complained of pain in the left knee ever since that date.  
However, the clear preponderance of the evidence is against a 
finding that her current left knee disability is in any 
manner related to her active duty service.  There is also no 
showing that arthritis of the left knee was manifested within 
one year of discharge from service to allow for application 
of the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

